                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:13-CR-00167-RJC-DCK
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 JAMES ALEXANDER SHEPHERD                   )
                                            )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release from home confinement, (Doc. No. 51), which he claims

follows his request for relief from the manager of a residential reentry office.

         Local Criminal Rule 47.1(D) provides that the government is not required to

respond to pro se motions unless ordered by the Court.

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: January 6, 2021




         Case 3:13-cr-00167-RJC-DCK Document 52 Filed 01/06/21 Page 1 of 1
